Duffel, J.
This is an appeal, by the administrator of the succession of R. L. Schmidt, from a judgment homologating a provisional account rendered by said administrator.
*257The counsel of the administrator complains, in his brief, of the rejection by the District Court, 1st. Of the claim of John B. Patterson, as bookkeeper employed by the administrator, to draw up the accounts due to the deceased. 2d. Of the claim of E. A. Arceneaux, for collections made at the instance of the administrator.
We concede, in proper cases, the right and propriety of an administrator, to employ such agents, and to pay to them a reasonable remuneration out of the assets of the succession, but the evidence adduced is wholly insufficient to show, in this particular case, the necessity of employing a book-keeper and a collector, and we have no evidence of the value of their services, and we may add, none that the services were rendered.
Judgment affirmed.